DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
Features 96 and 315 are not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Albano (2003/0146049) in view of Scott (2004/0007423) and further in view of Skubic (2,833,421).
Claim 1: Albano discloses a walkway system comprising: 
a building including a frame (Fig. 6; 15) having a plurality of vertical members (Fig. 6; 210) and a plurality of horizontal members (Fig. 6; 170) supported above the ground by the vertical members; 
a walkway member (Fig. 6; 250) supported by the first horizontal portion (Fig. 1; 20) and the second horizontal portion (Fig. 1; 20).  
Albano fails to disclose a U-shaped bracket, as well as a vertical lip.
However, Scott discloses a first bracket defining a first generally U-shaped cavity (Fig. 1; 24); and
a second bracket (Fig. 1; 24) defining a second generally U-shaped cavity; 
said first and second brackets being positioned with respect to the building frame such that one of the vertical members extends through the first generally U-shaped cavity and another of the vertical members extends through the second generally U-shaped cavity (Fig. 2; 14, 24); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the walkway system of Albano to include the U-shaped bracket, as taught by Scott, to provide a means for attaching the walkway support member to the vertical members resulting in additional stability. 
Thus, it would be obvious when combined that the U-shaped bracket of Scott would rest on the horizontal member of Albano in order to support the bracket during installation.
Both Albano and Scott fail to disclose a vertical lip.
However, Skubic discloses a first and second vertical lip (Fig. 2; 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the walkway support member of Albano to include the vertical lip, as taught by Skubic, to provide a means for attaching the support member of Albano to the U-shaped bracket of Scott and allowing the support member to be separable and modular. 
Thus, it would be obvious when combined that the first and second vertical lip of Skubic operatively coupled to the first and second horizontal portion of Albano extend into the first and second cavity formed by the U-shaped bracket of Scott in order to secure the support member during installation of the walkway.
Claim 2: Albano discloses the walkway system of claim 1, wherein the first and second vertical portions contact the building (Fig. 6; 40).  
Claim 3: Albano discloses the walkway system of claim 2, further comprising a first railing support member extending upward (Fig. 6; 235) from the first horizontal portion (Fig. 6; 20); 
a second railing support member extending upward (Fig. 6; 235) from the second horizontal portion (Fig. 6; 20); and 
at least one railing (Fig. 6; 240) mounted operatively connected to, and extending between, the first and second railing support members (Fig. 6; 235, 240).  
Claim 4: Albano discloses the walkway system of claim 3, wherein the building includes a roof structure supported by the vertical members (Fig. 6; 125, 210); and wherein said first and second rail support members extend higher than at least a portion of the roof structure (Fig. 6).  
Claim 5:  Scott discloses the walkway system of claim 1, further comprising a plurality of pins (Fig. 1; 38) that cooperate with the brackets to retain the vertical members in the cavities (Fig. 1; 32, 38).  
Claim 6:  Albano discloses a method for use with a building having a frame (Fig. 6; 15) including first and second vertical members (Fig. 6; 210) and at least one horizontal member (Fig. 6; 170) supported by the vertical members, the method comprising: 
Albano fails to disclose a U-shaped bracket, and pins, as well as a vertical lip.
However, Scott discloses possessing a bracket (Fig. 1; 24) having first (Fig. 1; 26), second (Fig. 1; 28), and third segments (Fig. 1; 30); said first and second segments being parallel to one another (Fig. 1; 26,28); said third segment interconnecting said first and second segments (Fig. 1; 26,30,28), said first and second segments defining a plurality of holes (Fig. 1; 34,36); said first, second, and third segments defining a generally U-shaped cavity (Fig. 1; 24); 
positioning the bracket with respect to the building such that the first vertical member extends through the cavity and the bracket (Fig. 2; 14, 24); and extending at least one pin through the holes on the first and second segments (Fig. 1; 26,28,38); MOE0103PUSP 9 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the walkway system of Albano to include the U-shaped bracket and pins, as taught by Scott, to provide a means for attaching the walkway support member to the vertical members resulting in additional stability. 
Thus, it would be obvious when combined that the U-shaped bracket of Scott would rest on the horizontal member of Albano in order to support the bracket during installation.
Both Albano and Scott fail to disclose a vertical lip.
However, Skubic discloses a first and second vertical lip (Fig. 2; 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the walkway support member of Albano to include the vertical lip, as taught by Skubic, to provide a means for attaching the support member of Albano to the U-shaped bracket of Scott and allowing the support member to be separable and modular. 
Thus, it would be obvious when combined that the first and second vertical lip of Skubic operatively coupled to the first and second horizontal portion of Albano extend into the first and second cavity formed by the U-shaped bracket of Scott and contacts the building, in order to secure the support member during installation of the walkway.

Claim 7: Albano, Scott and Skubic disclose the method of claim 6, further comprising placing a walkway member on the first portion of the walkway support member (Albano - Fig. 6; 250, 20).  
Claim 8: Albano, Scott and Skubic disclose the method of claim 7, wherein the support member defines an upwardly-open cavity (Albano - Fig. 6; 230); and wherein the method further includes inserting a railing support member into the upwardly-open cavity (Albano - Fig. 6; 230,235).  
Claim 9: Albano, Scott and Skubic disclose method of claim 8, further comprising operatively connecting horizontal railings to the railing support member (Albano - Fig. 6; 240).
Regarding claims 6-9, the examiner takes the position that the method of claims 6-9 are necessitated by the assembly of claims 1-5 because claims 6-9 fail to impose any additional structural limitations to those of claims 1-5. The steps can obviously be seen in the above rejections because the building frame with vertical and horizontal members, the U-shaped brackets, vertical lip, pins, walkway support with walkway members and railing supports with railings are all provided. Thus, the claimed method steps are shown and claims 6-9 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635